The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities:  it appears that “second” in “second fourth groups” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0213147 to Rice et al (hereinafter “Rice”; cited by Applicant) in view of US 4,822,957 A to Talmage, Jr. et al (hereinafter “Talmage, Jr.”; cited by Applicant)
As to claim 1, Rice discloses a pressure sensor comprising one or more pressure-sensing cells, each of said pressure sensing cells comprising:
a first flexible carrier film (68, Fig. 51) and a second flexible carrier film (66, Fig. 49), said first and second carrier films being attached to one another by a spacer film (67, Fig. 50) having an opening (43, Fig. 50); and
a plurality of first electrodes (740, 742) arranged on said first carrier film (68, Fig. 51) and a plurality of second electrodes (744) arranged on said second carrier film (66, Fig. 49), said plurality of first electrodes and said plurality second electrodes being arranged in facing relationship with each other in said opening (43, Fig. 50) in such a way that said first and second electrodes may be brought into contact with one another when pressure is exerted on said pressure-sensing cell and that contact areas between said first and second electrodes increase with increasing pressure (para [0153]),
wherein said first electrodes are resistive electrodes (“resistivity” para [0153]),
wherein said plurality of first electrodes comprises a first group of electrodes (740) and a second group of electrodes (742), said first and second groups of electrodes being arranged so as to interdigitate while delimiting gaps there between (Fig. 51 illustrates fingers arranged like folding fingers with spaces/gaps between each finger),
wherein said first carrier film carries conductive tracks (18A, 18; “having one or more distribution leads 18A at the edges of each of the contacts 740, 742, 744.” Para [0151]) that contact border portions of said first electrodes (see conductive tracks within circled areas in annotated Fig. 15 below) extending along said gaps (see same construction of electrodes and tracks in Figs. 49, 51 and annotated Fig. 15 below), 

    PNG
    media_image1.png
    497
    902
    media_image1.png
    Greyscale

Annotated Fig. 15 of Rice
wherein one or more electrically insulating overprints (80, Fig. 17; “dielectric” para [0130]) are arranged on said first carrier film so as to cover said gaps (Figs. 17, 51 show 80 covering gaps all patches in Figs. 17, 51 with same crosshatch as 80 are considered “carrier film” regardless if labelled as 80 or unlabeled; para [0130]), said overprints at least partially overlapping with the border portions in which said first electrodes are contacted by said conductive tracks (Figs. 17, 51 show patches overlapping inner borders of electrodes).

Although Rice teaches conductive tracks (para [0101]), Rice does not explicitly teach each conductive track defining an equipotential line.  Talmage, Jr. teaches equipotential lines in the respective border portions (“equipotential field line exists along a line defining the edges …” col 5, In 31-39).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the equipotential line of Talmage, Jr. with the border portions of the tracks of Rice to provide deviations at the border portion.

As to claim 2, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 1. Rice further teaches wherein said second electrodes are resistive electrodes (“resistivity” para [0153]).

As to claim 3, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 1. Rice further teaches wherein said plurality of second electrodes comprises a third group of electrodes (ends and middle finger segments, Fig. 49) and a fourth group of electrodes (finger segments with pointed end to the right, Fig. 49), said third and second fourth groups of electrodes being arranged so as to interdigitate while delimiting gaps there between (Fig. 49 illustrates finger segments arranged like folding fingers with spaces/gaps between each finger segment).

As to claim 4, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 3. Rice further teaches wherein said second carrier film carries conductive tracks (18A, 18; “having one or more distribution leads 18A at the edges of each of the contacts 740, 742, 744.” Para [0151]) that contact border portions of said second electrodes (see conductive tracks within circled areas in annotated Fig. 15 below) extending along said gaps (see same construction of electrodes and tracks in Figs. 49, 51 and annotated Fig. 15 below).

As to claim 8, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 1.  Rice further teaches said pressure sensor is configured for being arranged in a sole structure of an article of footwear in order to measure a pressure exerted by a wearer's foot on the sole structure, wherein said one or more sensor cells are located in areas expected to be subjected to pressure peaks when the wearer is standing still, is walking or is running (para [0193], [0197]).

As to claim 9, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 8.  Rice further teaches wherein each of said one or more sensor cells is located in an area corresponding to a bone or part of bone of a wearer's foot selected from the heel bone, the head of the first metatarsal bone, the head of the fourth or fifth metatarsal bone, the head of the second or third metatarsal bone and the head of the first phalange (para [0193], [0197]; Figs. 49, 51).

As to claim 10, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 1.  Rice further teaches wherein each of said pressure sensing cells is oval, elliptical or rectangular with rounded angles (Figs. 49, 51).

As to claim 11, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 1.  Rice further teaches wherein each of said pressure sensing cells comprises a ventilation hole for equalization of gas pressure inside said opening (para [0122]).

As to claim 12, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 11.  Rice further teaches wherein said ventilation hole is in communication with an exterior or a gas reservoir (para [0122]).

As to claim 13, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 1.  Rice further teaches comprising a foam rubber support (“polymer foam” and the examples given in para [0099] constitute foam rubber).

As to claim 14, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 13.  Rice further teaches wherein said foam rubber support is made of ethylene vinyl acetate (“ethylenevinylacetate” para [0099]).

As to claim 15, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 1.  Rice further teaches wherein said first electrodes have generally the shape of an equal-sided triangle (shape shown in Fig. 48, 51 is considered “generally … equal-sided”) and wherein said stud portions of the conductive track that contact the border portions of said first electrodes extend from a tip of said triangle (see conductive tracks within circled areas in annotated Fig. 15 above).

As to claim 16, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 16.  Rice further teaches wherein said second electrodes have generally the shape of an equal-sided triangle (shape shown in Fig. 49 is considered “generally … equal-sided”) and wherein said stud portions of the conductive track that contact the border portions of said second electrode extend from a tip of said triangle (see conductive tracks within circled areas in annotated Fig. 15 above; Fig. 49 has same claimed configuration as annotated Fig. 15 above).

As to claim 17, Rice and Talmage, Jr. make obvious the pressure sensor of claim 1. Rice further discloses a flexible multilayer film structure (66, 68 are “flexible film material” para [0109], Fig. 13), wherein the pressure sensor further comprises a trough- shaped receptacle (24, 29, Fig. 4 is trough-shaped; "tub" is trough-shaped para [0103]) for an electronic control module (“module 22” para [0103], Fig. 3), said receptacle comprising in its interior a plurality of connection pins (11, Fig. 4) for interfacing said pressure sensor with said electronic control module (para [0131]).

As to claim 18, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 17.  Rice further teaches wherein said receptacle is arranged in an opening (135, Fig. 5) provided in said flexible multilayer film structure (135 contains 24 para [0103]).

As to claim 19, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 17.  Rice further teaches wherein said receptacle comprises a bottom part (152, Fig. 65) and a top part (155, Fig. 67), said bottom part and said top part being assembled with each other so as to squeeze between each other a border (portion between and around holes 28B, Fig. 73) of said opening in said multilayer film structure and thus securing said multilayer film structure to said receptacle (155 extend through 28B and mate with 152, thereby squeezing 37 therebetween, para [0170]).

As to claim 20, Rice and Talmage, Jr. make obvious the pressure sensor as claimed in claim 18.  Rice further teaches wherein said receptacle comprises a bottom part (152, Fig. 65) and a top part (155, Fig. 67), said bottom part and said top part being assembled with each other so as to squeeze between each other a border (portion between and around holes 28B, Fig. 73) of said opening in said multilayer film structure and thus securing said multilayer film structure to said receptacle (155 extend through 28B and mate with 152, thereby squeezing 37 therebetween, para [0170]).

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rice and Talmage, Jr. as applied to claims 1, 3 and 4 above, and further in view of US 2008/0018608 to Serban et al (hereinafter “Serban”; cited by Applicant).
As to claim 5, Rice and Talmage, Jr. do not teach wherein said third and fourth groups of electrodes are separated from each other by a high impedance when said first and second electrodes are not in contact with one another and wherein said third and fourth groups of electrodes are shunted via said first electrodes when said first and second electrodes are in contact with one another.  Serban teaches wherein said third and fourth groups of electrodes are separated from each other by a high impedance (“high input impedance” para [0053]) when said first and second electrodes are not in contact with one another (intended use; resulting combination is capable of claimed function; conductivity = 1/impedance, i.e. inverse relationship; therefore, little to no conductivity, as when separated, would mean a high impedance) and wherein said third and fourth groups of electrodes are shunted via said first electrodes when said first and second electrodes are in contact with one another  (intended use; resulting combination is capable of claimed function; electrodes contacting and resulting voltage drop in para [0053] describe a shunt; see Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the claimed arrangement, as taught by Serban, in the pressure sensor of  Rice and Talmage, Jr., to provide an accurate sensor that registers an increase in pressure.

As to claim 6, Rice and Talmage, Jr. do not teach wherein said third and fourth groups of electrodes are separated from each other by a high impedance when said first and second electrodes are not in contact with one another and wherein said third and fourth groups of electrodes are shunted via said first electrodes when said first and second electrodes are in contact with one another.  Serban teaches wherein said third and fourth groups of electrodes are separated from each other by a high impedance (“high input impedance” para [0053]) when said first and second electrodes are not in contact with one another (intended use; resulting combination is capable of claimed function; conductivity = 1/impedance, i.e. inverse relationship; therefore, little to no conductivity, as when separated, would mean a high impedance) and wherein said third and fourth groups of electrodes are shunted via said first electrodes when said first and second electrodes are in contact with one another (intended use; resulting combination is capable of claimed function; electrodes contacting and resulting voltage drop in para [0053] describe a shunt; see Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the claimed arrangement, as taught by Serban, in the pressure sensor of  Rice and Talmage, Jr., to provide an accurate sensor that registers an increase in pressure.

As to claim 7, Rice and Talmage, Jr. do not teach wherein said first and second groups of electrodes are separated from each other by a high impedance when said first and second electrodes are not in contact with one another and wherein said first and second groups of electrodes are shunted via said second electrodes when said first and second electrodes are in contact with one another.  Serban teaches wherein said first and second groups of electrodes are separated from each other by a high impedance (“high input impedance” para [0053]) when said first and second electrodes are not in contact with one another (intended use; resulting combination is capable of claimed function; conductivity = 1/impedance, i.e. inverse relationship; therefore, little to no conductivity, as when separated, would mean a high impedance) and wherein said first and second groups of electrodes are shunted via said second electrodes when said first and second electrodes are in contact with one another (intended use; resulting combination is capable of claimed function; electrodes contacting and resulting voltage drop in para [0053] describe a shunt; see Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the claimed arrangement, as taught by Serban, in the pressure sensor of  Rice and Talmage, Jr., to provide an accurate sensor that registers an increase in pressure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,598,555. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 1-3 and 15-17 are not patentably distinct from and anticipated by patented claim 1.  Pending claims 4-20 are not patentably distinct from and anticipated by patented claims 2-18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791